NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT

BRIAN BASHARA,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                              Case No. 2D16-5455
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 14, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Daniel Perry, Judge.

Brian Bashara, pro se.



PER CURIAM.


              Brian Bashara challenges the order denying his motion for jail credit filed

under Florida Rule of Criminal Procedure 3.801. We reverse the postconviction court's

order and remand for the court to strike Bashara's motion and grant him sixty days to

file a sufficiently pleaded amended motion. See Fla. R. Crim. P. 3.801(e)

(incorporating, in pertinent part, rule 3.850(f)(2)).

              In his motion for jail credit, Bashara simply asserted that the court file

conclusively demonstrated that his award of jail credit was deficient by 200 days; he did
not include the detailed facts and allegations required by rule 3.801(c)(1)-(5). Rather

than striking the facially insufficient motion and allowing Bashara to amend it as

required by rule 3.801(e), the postconviction court entered a detailed order with record

attachments finding that Bashara was not entitled to any more jail credit than he was

awarded.

              On appeal, Bashara filed an initial brief making detailed allegations

concerning his claim of jail credit deficiency that the attachments to the postconviction

court's order do not refute. Because the postconviction court did not provide Bashara

with an opportunity to amend his facially insufficient motion, we reverse and remand

with directions for the court to allow Bashara sixty days to amend his motion to comply

with rule 3.801(c).

              Reversed and remanded with directions.




LaROSE, CRENSHAW, and MORRIS, JJ., Concur.




                                           -2-